Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/413,076 filed on 05/15/2019.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.

Claim Objections
2.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 2, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “isolator element” insert [Symbol font/0x2D][Symbol font/0x2D]first[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 11, after “the common node” insert [Symbol font/0x2D][Symbol font/0x2D]to obtain a comparison result[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 10, change “a second voltage” to [Symbol font/0x2D][Symbol font/0x2D]the second voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D]
Claim 14, line 5 – 6, before “a proximity detection signal” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]claim 14[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 1, before “apparatus” insert [Symbol font/0x2D][Symbol font/0x2D]isolation charging controller[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 1, change “claim 1” to [Symbol font/0x2D][Symbol font/0x2D]claim 14[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2, before “includes” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4,	Claim 1 and Claim 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent Application Publication No. US 2016/0059724 A1 to CHOI. 

5.	As to Claim 1, CHOI shows and discloses the following subject matter:
A isolation charging control apparatus of a vehicle – [title; abstract; Fig. 1; Fig. 2; Fig. 3]; Notice that an isolation between an charging station system 100 and a vehicle 200 is achieved via a relay unit 120;
The isolation charging control apparatus comprising: a first vehicle charging controller apparatus (i.e., second pilot circuit 201) and a second vehicle charging controller apparatus (i.e., power converting unit 220 and charging control unit 240) – [Fig. 2; Fig. 3];
The first vehicle charging controller apparatus 201 configured to receive a control pilot signal for charging control from a first pilot circuit 101 of the charging station system 100 and to receive power from the charging station system 100 via the relay unit 120 – [Fig. 2; Fig. 3];
The first vehicle charging controller apparatus 220, 240 isolated from the first vehicle charging controller apparatus 201 and configured to performing vehicle charging control by a charging control unit 240, using a control pilot the first vehicle charging controller apparatus (i.e., the second pilot circuit 201) to control vehicle charging – [Fig. 2; Fig. 3; Fig. 4; ¶¶ 0030 – 0036].

6.	As to Claim 17, CHOI shows and discloses the following subject matter:
A system comprising: a charging connector 140; a first vehicle charging controller apparatus (i.e., second pilot circuit 201) and a second vehicle charging controller apparatus (i.e., power converting unit 220 and charging control unit 240) – [Fig. 2; Fig. 3];
The charging connector 140 to which a vehicle inlet 210 is connected for charging – [Fig. 2; Fig. 3];
The first vehicle charging controller apparatus 201 configured to receive a control pilot signal for charging control from a first pilot circuit 101 of the charging station system 100 and to receive power from the charging station system 100 via the relay unit 120 – [Fig. 2; Fig. 3];
The first vehicle charging controller apparatus 220, 240 isolated from the first vehicle charging controller apparatus 201 and configured to performing vehicle charging control by a charging control unit 240, using a control pilot signal (i.e., signal) received from the first vehicle charging controller apparatus (i.e., the second pilot circuit 201) to control vehicle charging – [Fig. 2; Fig. 3; Fig. 4; ¶¶ 0030 – 0036].


Allowable Subject Matter
7. 	Claims 2 – 16 and Claims 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Those claims are allowed is because the prior art does not teach or fairly suggest the following subject matters:
An isolation charging control apparatus of a vehicle, the isolation charging control apparatus comprising: a first vehicle charging controller apparatus configured to receive a control pilot signal for charging control from a charging station system to receive power from the charging station system, wherein the first charging controller apparatus includes: a control pilot signal duty ratio sensor and a control pilot signal level detector in combination with other limitations recited in Claim 2; 
An isolation charging control apparatus of a vehicle, the isolation charging control apparatus comprising: a first vehicle charging controller apparatus  a second vehicle charging controller apparatus, wherein the second vehicle charging controller apparatus includes: an isolation receiver including at least one or more isolator elements configured to receive a duty ratio of a control pilot signal, a frequency signal of the control pilot signal, and a proximity detection signal from an isolator element of the first vehicle charging controller apparatus in an isolated state in combination with other limitations recited in Claim 14; 
A system comprising: a charging connector to which a vehicle inlet is connected for charging; a first vehicle charging controller apparatus; and a second vehicle charging controller apparatus, wherein the charging connector includes: a first resistor element and a switch connected in series between a power supply terminal and a ground terminal; a second resistor element and a third resistor element connected in series between the first vehicle charging controller apparatus and the ground terminal; and a diode provided between a common node of the first resistor element and the switch and a common node of the second resistor element and the third resistor element in combination with other limitations recited in Claim 18; 
A system comprising: a charging connector to which a vehicle inlet is connected for charging; a first vehicle charging controller apparatus; and a second vehicle charging controller apparatus, wherein the first vehicle charging controller apparatus includes: a control pilot signal duty ratio sensor; a control pilot signal level detector; and a proximity detection signal detector in combination with other limitations recited in Claim 19;
A system comprising: a charging connector to which a vehicle inlet is connected for charging; a first vehicle charging controller apparatus; and a second vehicle charging controller apparatus, wherein the second vehicle charging controller apparatus includes: a controller unit; and isolation converter in combination with other limitations recited in Claim 20.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800